Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Douglas Zink, Appellant                               Appeal from the County Court of Franklin
                                                      County, Texas (Tr. Ct. No. 1819). Opinion
No. 06-12-00049-CV         v.                         delivered by Justice Carter, Chief Justice
                                                      Morriss and Justice Moseley participating.
Ron Barker, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Douglas Zink, pay all costs of this appeal.

                                                       RENDERED AUGUST 23, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk